FILED
                             NOT FOR PUBLICATION                             MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BENJAMIN TILLMAN,                                 No. 11-17121

                Petitioner - Appellant,           D.C. No. 1:11-cv-00453-GSA

  v.
                                                  MEMORANDUM *
H.A. RIOS, Jr.,

                Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding **

                              Submitted May 15, 2012 ***

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Federal prisoner Benjamin Tillman appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
               The parties consented to proceed before a magistrate judge.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Tillman first contends that the district court erroneously dismissed his claim

that his procedural due process rights were violated with respect to the January 6,

2010 incident. We need not decide whether the district court properly concluded

that this claim is not cognizable in habeas because the record shows that Tillman

was afforded the minimal procedural requirements of Wolff v. McDonnell, 418
U.S. 539, 563-68 (1974).

      Second, Tillman contends that the Bureau of Prisons (BOP) violated a court

order by seeking to have him pay a fine at a higher rate than was ordered by the

sentencing court in order to participate in the Inmate Financial Responsibility

Program (IFRP). This contention is foreclosed. See United States v. Lemoine, 546
F.3d 1042, 1050 (9th Cir. 2008) (it is “within the BOP’s discretion to condition the

receipt of privileges under the IFRP on [the inmate’s] acceptance of the terms of its

financial plan”).

      Third, Tillman contends that the January 7, 2010 incident report should be

expunged because of substantive and procedural due process violations. The

record reflects that Tillman was afforded the minimal procedural requirements of

Wolff and that some evidence supports the disciplinary findings. See Wolff, 418
U.S. at 563-68; see also Superintendent v. Hill, 472 U.S. 445, 455 (1985).




                                          2                                   11-17121
      Fourth, Tillman contends that his due process rights were violated with

respect to the February 2, 2006 incident report because he did not receive the

report within 24 hours of the initial hearing and there was a delay in holding the

hearing. The record reflects that Tillman was accorded the procedural protections

required by Wolff.

      Finally, Tillman contends that his due process rights were violated with

respect to the July 9, 2010 incident because the BOP failed to specify which rule

Tillman had violated. This contention is unpersuasive. See Bostic v. Carlson, 884
F.2d 1267, 1270-71 (9th Cir. 1989) (no due process violation as long as incident

report provides inmate with functions of notice required by Wolff).

      Tillman’s request to remand to a different judge is denied.

      AFFIRMED.




                                          3                                      11-17121